internal_revenue_service number release date index number -------------------------------------------------- --------------------------------- ------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-108424-07 date date re request for extension of time to file copy of a form_3115 with the national re request for extension of time to file copy of a form_3115 with the national_office ----------------------------------------------------------- -------------------------- taxpayer date1 lmsb official ------------------------------------------------------------------------------ dear ---------------- this letter responds to a letter dated date submitted by taxpayer requesting an extension of time under ' of the procedure and administration regulations to file a copy of a form_3115 application_for change in accounting_method with the internal_revenue_service irs national_office facts taxpayer a corporation timely filed its federal_income_tax return for the taxable_year ending date1 along with the original of a form_3115 to change its method_of_accounting for depreciation under section dollar_figure of the appendix of revproc_2002_9 2002_1_cb_327 however no copy of this form_3115 with signature was filed with the irs national_office a duly authorized officer of taxpayer was responsible for the preparation and the filing of this form_3115 however such officer was unaware of the requirement to file a copy of the form_3115 with the irs national_office ruling requested accordingly taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file a copy of the signed form_3115 for the taxable_year ending date1 with the irs national_office revproc_2002_9 provides the procedures by which a taxpayer may obtain plr-108424-07 law and analysis automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of internal revenue to change the taxpayer’s method_of_accounting under sec_446 and the income_tax regulations thereunder section a of revproc_2002_9 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2002_9 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions the requirements of and have been met accordingly taxpayer is granted calendar days from the date of this letter to file the necessary copy of the form_3115 with signature with the irs national_office for the taxable_year ended date1 based solely on the facts and the representations submitted we conclude that except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above specifically no opinion is expressed or implied concerning i whether taxpayer is plr-108424-07 qualified to file the form_3115 for the change in method_of_accounting for depreciation under revproc_2002_9 ii whether each item of property that is the subject of such form_3115 meets the requirements of section dollar_figure of the appendix of revproc_2002_9 as modified by revproc_2004_11 2004_1_cb_311 or iii whether the change in method_of_accounting that is the subject of such form_3115 qualifies under section dollar_figure of the appendix of revproc_2002_9 as modified by revproc_2004_11 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives a copy of this letter is also being sent to the lmsb official sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
